e:SENOERt
   1:21-cv-00016-MWM      Doc #: 11 Filed:COMPLEte
          COMPLETE THIS SECTION
                                            01/22/21
                                                   THIS Page:   1 of
                                                        SECTION ON    1 PAGEID #:
                                                                   DELIVERY


 • Complete Items 1, 2, and 3.
 • Print your name and address on the reverse
    so that we can return the card to you.
 • Attach this card to the back of the mallpiece,
                                                          1 R^ecetved by (P/jWetf                     C. Date OfDelivery
    or on the front If space permits. ^            \(f>
 1. Article Addressed to:                                   D. Is delivery address different from Item 1?
HEARTLAND HEALI'H & WELLNESS FUND                               If YES, enter delivery address below:       Qrffo
SERVE: PRESIDENT OR GENERAL MANAGER
 7250 POE AVENUE. SUITE 300
 DAYTON. OH 45414



                                                          3. Service Type                        • Prfortty Mi^I Express®
                                                          • AdultSignetLiie                      • Registered Mail'"
     mil III iiiiiiii ill iiiiiiiii                       • MuitSgrtMurenestrfctedOetvery
                                                          p<eftifiedMdl«
                                                                                                 • RegisteredMali Restricted
       9590 9402 4898 9032 8858 31                        • Certilied MallRestricted DeOveiy        Return Receipt lor
                                                          • Cdlecl on Delivery                      Merchandise
 2. Article Number (Transfer from service INsel)          • Collect onDelivery Restricted Dellveiy 1^SignatufB Connrmation™
                                                          0 Insured Mail                         Q Signature Conflrmalron
  7Dm DISD DDQl bb4S T41Q                                 • Insured Mall Restricted Delivery        Restricted Deltveiy
                                                            lover SSOCl

 PS Foim 3811. July 2015 PSN 7530-02-000-9053                                                  Domestic Return Receipt
